DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, last two lines: is “a dental adaptive element” referring to “a dental adaptive element” in line 1 or something else?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHEN et al (US 2021/0153976).
Re 1. 	CHEN discloses
obtaining, by a scanning equipment (Fig. 1), images of a target tooth of the patient that is related to the alveolar socket (Figs. 3-4);
	creating, by a processing device (computer 106), a three-dimensional (3D) virtual model based on the images of the target tooth (FIG. 1 shows an imaging apparatus 100 for 3-D CBCT cephalometric imaging), the 3D virtual model including a crown part and a root part connected to the crown part (data structures that digitally represent individual tooth crowns can be produced. Advantageously, digital models of entire teeth can be produced, including measured or extrapolated hidden surfaces and root structures, as well as surrounding bone and soft tissue.);
	obtaining, by the processing device  (computer 106), a boundary curve between the crown part and the root part on the 3D virtual model (data structures that digitally represent individual tooth crowns can be produced. Advantageously, digital models of entire teeth can be produced, including measured or extrapolated hidden surfaces and root structures, as well as surrounding bone and soft tissue.);
	obtaining, by the processing device (computer 106), an imaginary surface on the root part of the 3D virtual model with reference to the boundary curve, the imaginary surface protruding in a direction from the crown part toward the root part (digital models of entire teeth can be produced, including measured or extrapolated hidden surfaces and root structures, as well as surrounding bone and soft tissue.); 
extracting, by the processing device (computer 106), a sub-model from the 3D virtual model by removing a portion of the root part that extends between the imaginary surface and a terminal end of the root part (both the CBCT scan and intraoral optical scan have been acquired. 3D tooth models, with roots, can be generated from the CBCT scan; 3D crown models, without roots, can be generated from the intraoral optical scan. Crown models without roots and tooth models with roots can then be registered); and 
producing, by a 3D forming equipment, a dental adaptive element according to the sub-model (The fabrication process of FIG. 52 can be highly automated or partially automated, or may be a manual fabrication process that uses the vector data provided by the system. According to an embodiment of the present disclosure, fabrication apparatus 290 is a networked 3D printer that can be used to generate various arrangements of aligner or other appliance. The operator or practitioner at workstation 280 can provide various control functions and commands for 3D printer operation using the biometric analysis tools described herein).
Re 6. 	CHEN discloses that the step of obtaining images of a target tooth is to obtain 3D images of the target tooth by a cone beam computed tomography (CBCT) system (claim 3).
	Re 7. 	CHEN discloses that the step of producing a dental adaptive element includes producing the dental adaptive element using one of a 3Dprinter (one or more of the appropriate dental appliances can be fabricated in whole or in part using a 3D printer).

Re 8. 	CHEN discloses that the step of obtaining a boundary curve includes obtaining the boundary curve based on a plurality of points that are marked on the 3D virtual model (Fig. 41).	
Allowable Subject Matter
Claims 2-5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Please provide reference numerals (either in parentheses next to the claimed limitation or in a table format with one column listing the claimed limitation and another column listing corresponding reference numerals in the remark section of the response to the Office Action) to all the claimed limitations as well as support in the disclosure for better clarity (optional).  Applicants are duly reminded that a full and proper response to this Office Action that includes any amendment to the claims and specification of the application as originally filed requires that the applicant point out the support for any amendment made to the disclosure, including the claims.  See 37 CFR 1.111 and MPEP 2163.06.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rick K. Chang whose telephone number is (571) 272-4564.  The examiner can normally be reached on 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P. Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

							/RICK K CHANG/                                                                                                     Primary Examiner, Art Unit 3726